

EXECUTION VERSION


Supplement to the Collateral Agreement
SUPPLEMENT NO. 3 (this “Supplement”), dated as of January 7, 2019, to the
Collateral Agreement (Second Lien) dated as of May 2, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among PRIME SECURITY SERVICES BORROWER, LLC (the “Issuer”), PRIME
FINANCE INC. (the “Co-Issuer”), each Subsidiary of the Issuer from time to time
party thereto (each, a “Subsidiary Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (together with its successors and assigns in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).
A.  Reference is made to the Indenture, dated as of May 2, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Notes
Indenture”), among the Issuer, as co-issuer, the Co-Issuer, as co-issuer, and
Wells Fargo Bank, National Association, as trustee (in such capacity, the
“Trustee”).
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Notes Indenture or the Collateral
Agreement, as applicable.
C.  The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 11.01 of the Notes Indenture. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries of the Issuer may
become Subsidiary Guarantors and Pledgors under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. Each of
the undersigned Subsidiaries (each, a “New Subsidiary,” and collectively, the
“New Subsidiaries”) is executing this Supplement in accordance with the
requirements of the Notes Indenture to become a Subsidiary Guarantor and a
Pledgor under the Collateral Agreement.
Accordingly, each New Subsidiary agrees as follows:
SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the each
New Subsidiary by its signatures below becomes a Subsidiary Guarantor and a
Pledgor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor and a Pledgor and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Subsidiary Guarantor and a Pledgor thereunder
and (b) represent and warrants that the representations and warranties made by
it as a Pledgor thereunder are true and correct in all material respects on and
as of the date hereof. In furtherance of the foregoing, each New Subsidiary, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of such New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
each New Subsidiary. Each reference to a “Subsidiary Guarantor” or a “Pledgor”
in the Collateral Agreement shall be deemed to include each New Subsidiary







--------------------------------------------------------------------------------




(except as otherwise provided in clause (ii) of the definition of Pledgor to the
extent applicable). The Collateral Agreement is hereby incorporated herein by
reference.
SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of each
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
SECTION 4. Each New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a subsidiary of the Issuer, correctly sets forth, to the
knowledge of such New Subsidiary) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) the debt obligations and promissory notes or instruments evidencing
Indebtedness, in each case under this clause (ii) pledged hereunder and in an
aggregate principal amount in excess of $10,000,000 now owned by such New
Subsidiary (other than any Excluded Property), (b) set forth on Schedule II
attached hereto is a list of any and all Intellectual Property now owned by such
New Subsidiary consisting of Patents and Trademarks applied for or registered
with the United States Patent and Trademark Office and Copyrights registered
with the United States Copyright Office, (c) set forth on Schedule III hereto is
a list of all Commercial Tort Claims in excess of $10,000,000 held by such New
Subsidiary, and (d) set forth under its signature hereto is the true and correct
legal name of the such New Subsidiary, its jurisdiction of organization and the
location of its chief executive office.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.







--------------------------------------------------------------------------------




SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.
SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.


[Signature Page Follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each New Subsidiaries each has duly executed this Supplement
to the Collateral Agreement as of the day and year first above written.
 
 
 
FIRE & SECURITY HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
         Chief Legal Officer
         and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
 
               Boca Raton, FL 33431
 
 
 
 
Legal Name: Fire & Security Holdings, LLC
 
 
 
 
Jurisdiction of Formation: Delaware

 
 
 
RED HAWK FIRE & SECURITY, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
 
               Boca Raton, FL 33431
 
 
 
 
Legal Name: Red Hawk Fire & Security, LLC
 
 
 
 
Jurisdiction of Formation: Colorado

 
 
 
RED HAWK FIRE & SECURITY (NY), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
 
               Boca Raton, FL 33431
 
 
 
 
Legal Name: RED HAWK FIRE & SECURITY (NY), LLC
 
 
 
 
Jurisdiction of Formation: New York





[Signature Page to Supplement to Collateral Agreement (Second Lien)]

--------------------------------------------------------------------------------





 
 
 
RED HAWK FIRE & SECURITY (CA), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: RED HAWK FIRE & SECURITY (CA), LLC
 
 
 
Jurisdiction of Formation: California



 
 
 
RED HAWK SECURITY SYSTEMS, LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: RED HAWK SECURITY SYSTEMS, LLC
 
 
 
Jurisdiction of Formation: Texas



 
 
 
TELE-TECTOR OF MARYLAND, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: TELE-TECTOR OF MARYLAND, INC.
 
 
 
Jurisdiction of Formation: Maryland





[Signature Page to Supplement to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------





 
 
 
RED HAWK FIRE & SECURITY (CHES), LLC
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Red Hawk Fire & Security (CHES), LLC
 
 
 
Jurisdiction of Formation: Delaware



 
 
 
ATCI COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: ATCi Communications, Inc.
 
 
 
Jurisdiction of Formation: Florida



 
 
 
FIRE SYSTEMS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: FIRE SYSTEMS INTERNATIONAL, INC.
 
 
 
Jurisdiction of Formation: New York





[Signature Page to Supplement to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------





 
 
 
PRATT LANDRY ASSOCIATES, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Pratt Landry Associates, Inc.
 
 
 
Jurisdiction of Formation: Louisiana



 
 
 
CENTURY SPRINKLER HOLDINGS CORPORATION
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Century Sprinkler Holdings Corporation
 
 
 
Jurisdiction of Formation: Delaware



 
 
 
CHAIN ELECTRIC HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Address: 1501 Yamato Road
 
 
 
Boca Raton, FL 33431
 
 
 
Legal Name: Chain Electric Holdings, Inc.
 
 
 
Jurisdiction of Formation: Delaware





[Signature Page to Supplement to Collateral Agreement (Second Lien)]



--------------------------------------------------------------------------------






Schedule I to Supplement
No. 3 to the Collateral
Agreement


Pledged Stock; Pledged Debt
A.    Pledged Stock
Issuer
Record Owner
Certificate No.
Number and Class
Percentage of Outstanding Equity Interest Owned
Percentage (of Owned Equity Interests) Pledged
Red Hawk Fire & Security, LLC
Fire & Security Holdings, LLC
N/A
N/A
100%
100%
RED HAWK FIRE & SECURITY (NY), LLC
Red Hawk Fire & Security, LLC
N/A
N/A
100%
100%
RED HAWK FIRE & SECURITY (CA), LLC
Red Hawk Fire & Security, LLC
N/A
N/A
100%
100%
RED HAWK SECURITY SYSTEMS, LLC
Red Hawk Fire & Security, LLC
N/A
N/A
100%
100%
TELE-TECTOR OF MARYLAND, INC.
Red Hawk Fire & Security, LLC
8A
70 shares of common stock
100%
100%
Red Hawk Fire & Security (CHES), LLC
Red Hawk Fire & Security, LLC
N/A
N/A
74.16%
100%
Red Hawk Fire & Security (CHES), LLC
TELE-TECTOR OF MARYLAND, INC.
N/A
N/A
25.84%
100%
ATCi Communications, Inc.
TELE-TECTOR OF MARYLAND, INC.
3
100 shares of common stock
100%
100%
FIRE SYSTEMS INTERNATIONAL, INC.
RED HAWK FIRE & SECURITY (NY), LLC
3
10 shares of common stock
100%
100%
Pratt Landry Associates, Inc.
RED HAWK FIRE & SECURITY (CA), LLC
3
2,800 shares of common stock
100%
100%
Century Sprinkler Holdings Corporation
RED HAWK SECURITY SYSTEMS, LLC
3
100 shares of common stock
100%
100%
Chain Electric Holdings, Inc.
RED HAWK SECURITY SYSTEMS, LLC
3
100 shares of common stock
100%
100%
















--------------------------------------------------------------------------------





B.    Pledged Debt
None.









--------------------------------------------------------------------------------







Schedule II to
Supplement No. 3 to the
Collateral Agreement
Intellectual Property
A.    U.S. Federally Issued or Applied for Patents Owned by Each New Subsidiary


None.









--------------------------------------------------------------------------------









B.    U.S. Federally Registered Copyrights Owned by Each New Subsidiary
None.







--------------------------------------------------------------------------------







C.    U.S. Federally Registered or Applied for Trademarks Owned by Each New
Subsidiary
None.











--------------------------------------------------------------------------------






Schedule III to
Supplement No. 3 to the
Collateral Agreement


Commercial Tort Claims


None.







